Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recite an improper Markush group.  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).  It is improper to use the term “comprising” instead of “consisting of.” Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931).  See MPEP 2173.05(h) for example: “the system is made from a material selected from the group consisting of solid bleached sulfate, cardboard, paper, and a polymer.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckenfield (US 4,448,303) in view of Hamblin et al. (US 2006/0278559).
In re claim 1: Beckenfield discloses a packaging system 10, comprising: 
an outer box 12, configured to convert to a display mode (fig.2); 
a tray insert 24 configured to fit within the outer box 12 and to mechanically interact with a plurality of inner packages 28, wherein the tray insert 24 includes a top tier 24, and wherein the top tier 24 includes a first array of rectangular holes 26 (slit 26 forms a rectangular hole when an item is inserted);
wherein each of the plurality of inner packages comprises one or more windows 30 to facilitate the display of an item, and wherein each of the plurality of inner packages is configured to mechanically interact with a top hole in the first array if included. 
It should be noted that a plurality of inner boxes is not positively being claimed, the claim language of “to mechanically interact” this limitation just requires the tray to be capable of mechanically interacting with a plurality of inner boxes. 
Beckenfield discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Hamblin et al.:
Hamblin et al. teaches the provision of a tray insert, wherein the tray insert includes a top tier 31, a middle tier 37 and a bottom tier 33, and wherein the top tier 31 includes a first array of circular holes 49, the middle tier 37 includes a second array of circular holes 49, and wherein the first array is aligned with the second array and wherein a plurality of items are configured to mechanically interact with the top holes 49 in the first array, and the middle holes 49 in the second array, and to rest on the bottom tier 33 if included (see figure 8 of Hamblin et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the single tier tray insert of Beckenfield with the multi-tier tray insert as taught by Hamblin et al. in order to provide extra protection of the stored items when being transported and support spaced apart heights of the item (see [0012] of Hamblin et al.).
Furthermore, to modify Beckenfield  in view of Hamblin et al. with rectangular holes as claimed would entail a mere change in shape of the holes and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. 
In re claim 3: each of the plurality of inner boxes can comprises a top panel, a bottom panel, a front panel, a back panel, a left side panel, and a right side panel if included.  
In re claim 4: the top panel is larger than the bottom panel, and the front panel, the back panel, the left side panel and the right side panel are trapezoidal if included.  
In re claim 5: the top panel includes a first window, and wherein the front panel includes at least a portion of a second window if included.  
In re claim 6: each of the plurality of inner boxes further comprises an internal panel, and wherein the top panel and bottom panel are the same size, and the front panel, the back panel, the left side panel and the right side panel are rectangular if included.  
In re claim 7: a window is centered on the front panel and a side panel if included.  
In re claim 8: each of the plurality of inner boxes is configured to hold a bowl glass pipe if included.  
In re claim 9: each of the plurality of inner boxes is configured to hold an in-line glass pipe if included.  
In re claim 10: the bowl glass pipe is one of the following sizes: a 2 % inch pipe, a 3 inch pipe, and a 4 inch pipe if included.  
In re claim 11: each of the plurality of inner boxes is configured to accommodate a glass pipe having an individual size variation if included.  
In re claim 12: the tray insert is configured to hold one of the following numbers of inner packages: 6, 8, 10, 12, 18, 24, or 30 (see figure 2 of Beckenfield) or (see figure 8 of Hamblin et al.).
Beckenfield  in view of Hamblin et al. disclose the claimed invention as discussed above with the exception of the following specific claim limitations:
In re claim 13: the first array includes a plurality of top holes having a first size, and the second array includes a plurality of middle holes having a second size, and wherein the first size is larger than the second size. 
To modify the hole sizes of Beckenfield  in view of Hamblin et al. into the claimed sizes would entail a mere change in size of the components and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
In re claim 14: the first array includes a plurality of top holes having a first size, and the second array includes a plurality of middle holes having a second size, and wherein the first size is the same as the second size.
To modify the hole sizes of Beckenfield  in view of Hamblin et al. into the claimed sizes would entail a mere change in size of the components and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 15: the outer box and each of the plurality of inner boxes includes one or more codes for inventory tracking.  
Beckenfield  in view of Hamblin et al. does not disclose inventory codes on the packaging system, however Official notice is taken that inventory codes on consumer products was notoriously well known in the art at the time the invention was effectively filed.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the packaging system of Beckenfield  in view of Hamblin et al with this well-known technique in order to track, record, and inform the supplier with the number of products they have.
In re claim 16: the system is made from one of the following: solid bleached sulfate, cardboard, paper, or a polymer.  
Beckenfield  in view of Hamblin et al. discloses the claimed invention except for specifically mentioning a material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use paper or cardboard in order to have an affordable material that can be recycled after use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 17: the inner tray is configured to provide lateral spacing between each of the plurality of inner packages and between each of the plurality of inner packages and the outer box (see figure 2 of Beckenfield) or (see figure 8 of Hamblin et al.).
In re claim 18: the tray insert is configured to compress in at least one direction to absorb impact forces (see figure 2 of Beckenfield) or (see figure 8 of Hamblin et al.).
In re claim 19: each of the plurality of inner packages, if included, removably seats within a pair of rectangular holes in the tray insert (see figure 2 of Beckenfield).  
In re claim 20: each of the plurality of inner boxes, if included,  can move independently within the tray insert upon an impact to the outer box (see figure 2 of Beckenfield).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckenfield (US 4,448,303) in view of Hamblin et al. (US 2006/0278559) and in further view of Soja et al. (US 4,113,100).
In re claim 2: Beckenfield further discloses the outer box 12 further comprising a top 32, a bottom 22, a left side 18, a right side (opposite 18), a front 14, and a back 16, and wherein the top 32 includes one or more creases 34 and a tab, wherein the back 16 includes a slot configured to fit the tab (see figure 3)
Beckenfield in view of Hamblin et al. teach the claimed invention as discussed above with the exception of the following claimed limitation as taught by Soja et al.:
Soja et al. teaches the provision of a display container system wherein the left side 18, the front 30, and the right side 14 each include a perforated line 54/56 to facilitate removal of material 62 (see figures 1-3) This allows for complete item protection and to show an indication of when the system has been opened. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide this teaching to the system of Beckenfield in view of Hamblin et al. to at least protect the side portions of the items being stored in the packaging system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 which includes prior art that teaches and suggests claimed and disclosed limitations of the Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735